Citation Nr: 0836610	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-37 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for diabetes mellitus, 
type II due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2004 and 
April 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The September 2004 
rating decision denied the claim of entitlement to service 
connection for a right knee disorder and diabetes mellitus, 
type II.  The April 2006 rating decision denied entitlement 
to service connection for a back disorder. 

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO; a transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and has appealed this case to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  The veteran's claim 
for service connection for diabetes mellitus, type 2 is 
subject to this stay, and its adjudication therefore must be 
deferred.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that the veteran's current right knee disorder is 
etiologically related to service.

2.  The competent medical evidence of record indicates that 
the veteran does not have a current diagnosis of a back 
disorder.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R § 3.303 (2007).  

2.  The criteria for service connection for a back disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

VCAA letters dated in March 2004 and July 2005 informed the 
veteran of what evidence was required to substantiate his 
claims for entitlement to service connection for a right knee 
disorder and a back disorder.  These letters also informed 
the veteran of his and VA's respective duties for obtaining 
evidence.  The VCAA letters requested the veteran to provide 
any evidence in his possession and he was informed that it 
was ultimately his responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  

However, the veteran was not informed of the disability 
rating and effective date through a VCAA notice letter.  The 
lack of notice with respect to those elements in the 
aforementioned VCAA notice letter is harmless error as the 
claims are being denied and, consequently, no disability 
ratings or effective dates will be assigned.

With regard to the duty to assist, the claims file contains 
service medical records, private treatment records, SSA 
records and two VA examination reports.  The Board 
acknowledges that the veteran contends that the VA 
examination provided to him in January 2007 was inadequate.  
However, after a careful review of the record, the Board 
finds that the January 2007 VA examination was adequate as 
the examiner stated he extensively reviewed the claims file 
and he interviewed the veteran extensively for the 
evaluation.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  Although the opinion provided by the examiner was 
worded in an unusual manner, the examiner was clear in that 
he thought the veteran's current disability was not related 
to military service.

The claims file also contains the veteran's statements in 
support of his claim. The Board has reviewed such statements 
and it concludes that he has not identified further relevant 
available evidence not already of record. The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue, 
but has found nothing to suggest that there is any 
outstanding available evidence with respect to the veteran's 
claim.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claims  of entitlement to service connection for a 
right knee disorder and a back disorder.

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, such as arthritis, that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Right Knee Disorder

The veteran filed a service connection claim for a right leg 
disorder in February 2004.  The RO denied the claim in a 
September 2004 rating decision.  The veteran appeals this 
decision.

In assessing whether the veteran is entitled to service 
connection for a right knee disorder, the evidence of record 
must show that the veteran currently has that disability.  A 
VA examination of the veteran's right leg in July 2004 
revealed that the right knee joint is abnormal in appearance 
with varus deformity and diffuse tenderness.  The veteran 
also had a limited range of motion in the right knee.  The 
examiner noted that an x-ray of the right knee showed 
degenerative arthritic changes.  The examiner provided a 
diagnosis of osteoarthritis of the right knee.  Thus, the 
veteran has a current disability.  

The Board notes that the evidence of record shows that the 
veteran injured his right knee in service.  The veteran 
complained of right knee pain in January 1968 and provided a 
history of a right knee fracture approximately one month 
prior to the complaint of knee pain.  In November 1968, the 
veteran sought treatment for twisting his right knee.  He was 
diagnosed with a ligament strain.  The service medical 
records noted that the veteran had continued swelling and 
pain of the right knee several weeks after the incident.                                                                                                                                                                                                                                                                                                      

Nonetheless, the competent evidence of record does not 
support the veteran's contention that his current right knee 
disorder is related to the injury in service.  The objective 
evidence of record shows that the injury in service was not a 
chronic condition or that the veteran had a continuity of 
symptomatolgy since service.  The first evidence of 
complaints or treatment for a right knee disorder after 
service was in March 1984, approximately 15 years after 
discharge from active service, when he injured his knee from 
a fall at work.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service that resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

It is important to note that the medical treatment records 
show that the veteran did not attribute his current right 
knee disorder to his active military service until he filed 
his claim in February 2004.  A letter from the veteran's 
private physician dated in March 1995 noted that the veteran 
stated that he first injured his right knee when he was 
climbing onto a cart in March 1984 and that he has had knee 
pain on and off since that time.  In addition, a private 
treatment report dated in December 1999 noted that the 
veteran complained of right knee pain and provided a history 
of right knee pain since he first injured it 12 years ago 
when he fell off a rail car.  The Board finds that the 
veteran's lack of statements attributing his right knee 
disorder to the injury in military service or even mentioning 
the in-service injury in the process of seeking treatment is 
highly probative because the veteran has a strong incentive 
to tell the truth when seeking medical care.  Thus, the 
competent evidence of record indicates that the veteran did 
not have a continuity of symptoms since the right knee injury 
in military service.

Furthermore, a VA examiner in January 2007 reviewed the 
claims file and provided a negative opinion as to a 
relationship between the veteran's current right knee 
disorder and the injury that occurred during military 
service.  Accordingly, there is no competent medical opinion 
of record that indicates that the veteran's current 
disability is etiologically related to a right knee injury 
that occurred during service.  

The veteran contends that his right knee disorder is related 
to the injury in military service.  Lay persons can provide 
an account of observable symptoms.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters such as an opinion 
whether a disability is related to an event in-service has no 
probative value because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran is not a licensed health 
care professional; therefore, the lay evidence offered by the 
veteran is not competent medical evidence and does not prove 
a relationship between the veteran's current right knee 
disorder and his military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the veteran's claim for entitlement to service 
connection for a right knee disorder is not warranted. 

Back Disorder

The veteran filed a service connection claim for a back 
disorder in March 2005.  He contends that his current back 
disorder is related to a back injury that occurred during 
service.  The RO denied the claim in an April 2006 rating 
decision.  The veteran appeals this decision.

In assessing whether the veteran is entitled to service 
connection for a back disorder, the evidence of record must 
show that the veteran currently has that disability.  The 
only evidence of a back disability is from a private 
treatment record dated in April 1992 where the veteran 
complained of mild right lower back pain and he was diagnosed 
with a muscle strain of a mild disorder.  The Board notes 
that this is not evidence of a current disability.  The grant 
of service connection requires that there be a showing of 
disability at the time of the claim, as opposed to some time 
in the distant past.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The only evidence supporting a finding of a current diagnosis 
of a back disorder consists of the lay statements from the 
veteran.  Lay persons can provide an eyewitness account of a 
veteran's visible symptoms, such as in this case back pain.  
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
he is not competent to a diagnosis of a back disorder as a 
result of an injury in service, because that assessment does 
not involve a simple diagnosis.  Therefore, the veteran's 
statements that he has a current back disorder have no 
probative value because lay persons are not competent to 
offer medical opinions as to specific diagnoses that require 
special knowledge.  Espiritu, 2 Vet. App. at 494-95.  

In the absence of competent medical evidence of the claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  The benefit of 
the doubt doctrine is not applicable in this case, because 
the preponderance of the evidence is against the claim for 
service connection.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  Thus, without evidence of a current disability, 
the Board must find that entitlement to service connection 
for a back disorder is not warranted.  


ORDER

1.  Entitlement to service connection for a right knee 
disorder is denied.

2.  Entitlement to service connection for a back disorder is 
denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


